DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/26/2019. It is noted, however, that applicant has not filed a certified copy of the 201910789367.9 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a protective layer disposed on the water-oxygen barrier layer in the panel area and near the laser cut line, wherein a material of the protective layer comprises at least one of silicon oxide, silicon nitride, and amorphous silicon, and a thickness of the protective layer ranges from 0.1 to 5 pm; and 
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a protective layer disposed on the water-oxygen barrier layer and corresponding to the non-display area, and a second polyimide layer covering the protective layer and the water-oxygen barrier layer; and a thin film transistor array layer and an encapsulation layer sequentially stacked and disposed on the flexible base substrate and corresponding to the display area, wherein the encapsulation layer covers a lateral side of the thin film transistor array layer near the non-display area, and partially covers the second polyimide layer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 16 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of preparing a protective layer on the water-oxygen barrier layer corresponding to the non-display area, wherein the protective layer is near the laser cut line; preparing a second polyimide layer on the protective layer and the water-oxygen barrier layer; sequentially preparing a thin film transistor array layer and an encapsulation layer on the second polyimide layer corresponding to the display area, wherein the encapsulation layer covers a lateral side of the thin film transistor array layer near the non-display area, and partially covers the second polyimide layer; 
Claims 2-6, 8-15 and 17-20 depend from claim 1, 7 or 16 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
XIE (US Patent Appl. Pub. No. 2019/0131551 A1).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (IR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895